--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.35
 
 
 
CHANGE IN CONTROL AGREEMENT
 
A. M. CASTLE & CO.
 
 
THIS AGREEMENT (“Agreement”), made and entered into this ____ day of October,
2012 (the “Effective Date”), by and between A.M. Castle & Co., a Maryland
corporation (the “Company”), and Scott Dolan (the “Executive”);
 
WITNESSETH THAT:
 
WHEREAS, the Company and the Executive entered into a certain offer letter dated
October 10, 2012 regarding Executive’s employment with the Company (the “Offer
Letter”);
 
WHEREAS, the Company recognizes that ensuring that shareholders are the
beneficiaries of management’s best efforts to explore and pursue all
opportunities for value maximization, including but not limited to activity
leading to a Change of Control;
 
WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s service and has determined that it is appropriate that the Executive
receive certain payments in the event of an involuntary termination of
employment (other than for Cause) or a termination of employment for Good Reason
following a Change in Control;
 
WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below; and WHEREAS, the Company
promises to provide, and the Executive acknowledges that the Executive has had,
will have, and will develop on behalf of the Company substantial contacts with
long-standing, near permanent customers of the Company, including without
limitation program accounts, that require the protections against unfair
competition set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, IT IS HEREBY AGREED, by and between the parties as follows:
 
1.           Relationship to Other Agreements. Unless and until a Change in
Control (as defined in paragraph 3) occurs during the Term (as defined in
paragraph 2) of this Agreement, no benefits or other payments shall be payable
under this Agreement. If a Change in Control occurs during the Term of this
Agreement, this Agreement and the Offer Letter together  shall supersede that
certain Severance Agreement between the Company and the Executive, dated October
__, 2012 (the “Severance Agreement), and any and all other agreements between
the Executive and the Company regarding the payment of benefits upon a
termination of the Executive’s employment with the Company.  In the event of a
conflict between this Agreement and the Offer Letter, the terms of this
Agreement shall control.  If the Executive is entitled to severance pay or other
benefits pursuant to the terms of this Agreement, the Executive shall not be
eligible to receive any severance pay or other benefits pursuant to the terms of
any other severance agreement or arrangement of the Company (or any affiliate of
the Company), including any arrangement of the Company (or any affiliate of the
Company) providing benefits upon involuntary termination of employment.
 
EX-64- 
 

--------------------------------------------------------------------------------

 
2.           Agreement Term. The “Term” of this Agreement shall begin on the
Effective Date and shall continue from year to year, subject to amendment or
cancellation by the parties pursuant to paragraph 17 of this Agreement.
 
3.           Certain Definitions. In addition to terms otherwise defined herein,
the following capitalized terms used in this Agreement shall have the meanings
specified below:
 
(a)           Cause.  The term “Cause” shall mean:
 
 
(i)
Conviction of, or entry of a plea of guilty or “nolo contendere” to, a felony
(as defined by the laws of the United States of America or by the laws of the
State or other jurisdiction in which the Executive was so convicted or entered
such plea) by the Executive;

 
 
(ii)
Engagement by the Executive in egregious misconduct involving serious moral
turpitude to the extent that, in the reasonable judgment of the Company, the
Executive’s credibility and reputation no longer conform to the standard of the
Company’s executives;

 
 
(iii)
Willful misconduct by the Executive that, in the reasonable judgment of the
Company, is demonstrably and materially injurious to the Company or its
affiliates, monetarily or otherwise;

 
 
(v)
Willful and continued failure (other than any such failure resulting from the
Executive’s incapacity due to mental or physical illness) by the Executive to
perform his assigned duties, provided that such assigned duties are consistent
with the job duties of the Executive and that the Executive does not cure such
failure within 30 days after notice of such failure from the Company; or

 
 
(iv)
Material breach of this Agreement by the Executive, provided that the Executive
does not cure such breach within 30 days after notice of such breach from the
Company.

 
For purposes of determining whether “Cause” exists, no act, or failure to act,
on the Executive’s part will be deemed “willful” unless done, or omitted to be
done, in the reasonable judgment of the Company, by the Executive not in good
faith and without reasonable belief that the Executive’s act, or failure to act,
was in the best interest of the Company or its affiliates.
 
 
(b)
Change in Control. The term “Change in Control” shall mean any of the following
that occur after the Effective Date:

 
 
(i)
Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, including the regulations and
other applicable authorities thereunder (the “Exchange Act”)) (“Person”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
(“Beneficial Owner”), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates) representing thirty
percent (30%) or more of the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”), other than Simpson Estates;

 
EX-65- 
 

--------------------------------------------------------------------------------

 



 
(ii)
Any change in the composition of the Board of Directors of the

 
 
Company (the “Board”) over a two-year period which results in a majority of the
then present directors of the Company not constituting a majority two years
later, provided that in making such determination, directors who are elected by
or upon the recommendation of the then current majority of the Board shall be
excluded;

 
 
(iii)
Approval by the shareholders of the Company of a complete dissolution or
liquidation of the Company;

 
 
(iv)
Any sale or disposition to a Person of the assets of the Company equal to more
than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company before such sale or disposition; provided that, for
purposes of this subparagraph (b)(iv), the “gross fair market value” shall be
determined without regard to any liabilities associated with the assets of the
Company or the assets so sold or disposed;

 
 
(v)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or entity, other
than (A) a merger or consolidation immediately following which the individuals
who comprise the Board of the Company immediately prior thereto constitute at
least a majority of the board of directors of the Company, the entity surviving
such merger or consolidation, or, if the Company or the entity surviving such
merger or consolidation is then a subsidiary, the ultimate parent thereof, (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes a Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing 30% or more of the combined
voting power of the Company’s then outstanding securities, or (C) a merger or
consolidation of any direct or indirect subsidiary of the Company (y) for whom
the Executive is not performing services at the time of such merger or
consolidation or (z) that is not a majority shareholder of the corporation for
whom the Executive is performing services at the time of such merger or
consolidation.

 
EX-66- 
 

--------------------------------------------------------------------------------

 
 
(c)
Code. The term “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations and other applicable authorities promulgated thereunder.

 
 
(d)
Good Reason. The term “Good Reason” shall mean:

 
 
(i)
a reduction of 10% or more in the Executive’s base salary (either

 
 
upon one reduction or during a series of reductions over a period of time);

 
 
(ii)
the failure of the Company to continue in effect any plan in which the Executive
participates immediately prior to the Change in Control which is material to the
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternate plan) has been made with respect to any such
plan, or the failure by the Company to continue the Executive’s participation
therein (or in such substitute or alternative plan) on a basis not less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to the Executive’s
then-current peers as a group, determined as of the date immediately prior to
the Change in Control.

 
 
(iii)
a demotion in position (including, but not limited to, a decrease in
organizational level) or a material diminution in the Executive’s authority
(including, but not limited to, the budget over which the Executive retains
authority), duties, or responsibilities within the Company;

 
 
(iv)
a change in the geographic location at which the Executive must perform services
for the Company more than fifty (50) miles; or

 
 
(v)
any other action or inaction that constitutes a material breach by the Company
of this Agreement or the Offer Letter and its exhibits and related equity award
agreements.

 
For purposes of this Agreement, in order for a termination of employment by the
Executive to be considered to be on account of Good Reason, the following
conditions must be met by the Executive:
 
 
(i)
the Executive provides written notice to the Company of the existence of the
condition(s) described in this subparagraph (d) potentially constituting Good
Reason within 90 days of the initial existence of such condition(s), and

 
EX-67- 
 

--------------------------------------------------------------------------------

 
 
(ii)
the Company fails to remedy the conditions which the Executive outlines in his
written notice within 30 days of such notice, and

 
 
(iii)
the Executive actually terminates employment with the Company within six months
of providing the notice described in this subparagraph (d).

 
 
(e)
Termination Date.  The term “Termination Date” means the date on which the
Executive’s employment with the Company and its affiliates terminates for any
reason, including voluntary resignation. If the Executive becomes employed by an
entity into which the Company has merged, or by the purchaser of substantially
all of the assets of the Company, or by a successor to such entity or purchaser,
a Termination Date shall not be treated as having occurred for purposes of this
Agreement until such time as the Executive terminates employment with the
successor and its affiliates (including, without limitation, the merged entity
or purchaser). If the Executive is transferred to employment with an affiliate
(including a successor to the Company), such transfer shall not constitute a
Termination Date for purposes of this Agreement.

 
4.           Payments and Benefits. Subject to the terms and conditions of this
Agreement, if (i) the Executive’s employment is terminated during the Term of
this Agreement and after a Change in Control (A) by the Company for a reason
other than for Cause or (B) by the Executive for Good Reason, or (ii) to the
extent set forth in subparagraph 4(c) and 4(d) below, in the event of a Change
in Control, the Executive shall be entitled to:
 
 
(a)
a lump sum severance payment equal to two times the sum of (i) the Executive’s
annual base salary in effect immediately prior to the Termination Date, plus
(ii) the Executive’s annual short-term incentive compensation at target
opportunity for the calendar year in which the Termination Date occurs.

 
 
(b)
a lump sum payment in an amount equal to the annual short-term incentive
compensation to which the Executive would have been entitled had he continued in
the employ of the Company through the last day of the calendar year in which the
Termination Date occurs, pro-rated for the number of days during the calendar
year that the Executive was employed prior to the Termination Date; provided,
however, that such payment shall be made only if and to the extent the
applicable performance measure(s) for such calendar year have actually been met.

 
 
(c)
with respect to each outstanding and nonvested long-term performance award
(including an equity-based or a non-equity-based long-term performance award)
granted to the Executive by the Company, a payment upon a Change in Control
equal to the amount the Executive would have received under each such award had
he continued in the employ of the Company through the last day of the applicable
performance period, pro-rated for the number of days during such performance
period that the Executive was employed prior to the date of the Change in
Control; provided, however, that such payment shall be made only if and to the
extent the applicable performance measure(s) for such performance period have
actually been met as determined as of the end of the completed calendar month
immediately preceding the Change in Control (with any cumulative performance
measures prorated on a straight line basis through such date), and payment of
any such compensation that is required to be made in shares of the Company’s
common stock shall be made in cash, with the fair market value of a share of the
Company’s common stock underlying such award determined based on the value per
share of the Company’s common stock provided to stockholders of the Company
generally in connection with the Change in Control (or, if none, based on the
closing market composite price of a share of the Company’s common stock on the
date of the Change in Control as reported on the national securities exchange on
which the stock is listed or, if not a trading day, on the last trading day
preceding the date of the Change in Control).

 
EX-68- 
 

--------------------------------------------------------------------------------

 
 
(d)
full and immediate vesting upon the Termination Date of each then-outstanding
and nonvested stock option, restricted stock, restricted stock unit, or other
equity-based compensation award (other than an equity-based long-term
performance award) granted to the Executive by the Company; provided, however,
that, upon a Change in Control, if and to the extent such nonvested stock
option, restricted stock, restricted stock unit, or other equity-based
compensation award is not converted into common stock of the acquirer (on an
equivalent value basis) or if such common stock of the acquirer is not listed on
a national securities exchange which is regulated under Section 6 of the
Securities and Exchange Act of 1934, as amended, then such award shall fully and
immediately vest effective as of the Change in Control and payment of any
compensation in respect of such award that is required to be made or settled in
shares of the Company’s common stock shall be made in cash, with the fair market
value of a share of the Company’s common stock underlying such award determined
based on the value per share of the Company’s common stock provided to
stockholders of the Company generally in connection with the Change in Control
(or, if none, based on the closing market composite price of a share of the
Company’s common stock on the date of the Change in Control as reported on the
national securities exchange on which the stock is listed or, if not a trading
day, on the last trading day preceding the date of the Change in Control).

 
 
(e)
with respect to each then-outstanding and vested stock option granted to the
Executive by the Company (including any stock option that becomes vested by
application of subparagraph 4(d)), exercise such option at any time during the
period beginning on the Termination Date and ending on the earlier of the
original expiration date of each such option (without regard to any accelerated
expiration date otherwise resulting from the Executive’s termination of
employment) or the expiration of the three-month period following the
Termination Date.

 
EX-69- 
 

--------------------------------------------------------------------------------

 
 
(f)
continued health benefit coverage for the Executive and the Executive’s
qualified beneficiaries as provided in Section 4980B of the Code (“COBRA”). Such
COBRA continuation coverage shall be provided to the Executive and the
Executive’s qualified beneficiaries only if and to the extent that the Executive
(or his qualified beneficiaries, as applicable) make a timely and proper
election to be covered under COBRA and make timely payments for the cost of such
coverage; provided, however, that such COBRA coverage shall be at the Company’s
expense for the period beginning on the day after the Termination Date and
ending on the earlier of (i) the first anniversary of the Termination Date or
(ii) the date on which the Executive commences employment with another employer.

 
 
(g)
for the period beginning on the Termination Date and ending on the

 
 
earlier of (i) the first anniversary of the Termination Date and (ii) the date
on which the Executive commences employment with another employer, the Executive
shall be permitted the use of a Company-owned or leased automobile on the terms
and conditions set forth in the Company’s Automobile Policy.

 
 
(h)
for the period beginning on the Termination Date and ending on the

 
 
earlier of (i) the first anniversary of the Termination Date and (ii) the date
on which the Executive commences employment with another employer, the Executive
shall be permitted to use a Company-provided executive outplacement services
firm, or comparable firm selected by Executive, at the Company’s cost.

 
For the avoidance of doubt, the Executive shall not be entitled to any benefits
under this Agreement if his termination of employment occurs on account of his
death, disability, or voluntary resignation (other than for Good Reason).
 
For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (i) the Executive’s employment is
terminated by the Company without Cause prior to a Change in Control (whether or
not the Change in Control ever occurs) at the request or direction of a Person
who has entered into an agreement with the Company, the consummation of which
would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason prior to a Change in Control (whether or not the
Change in Control ever occurs) and the circumstance or event which constitutes
Good Reason occurs at the request or direction of such Person, or (iii) the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control (whether or not the Change in Control ever occurs).
 
EX-70- 
 

--------------------------------------------------------------------------------

 
5.           Time of Payments.  Provided that the conditions of paragraph 7
(relating to waiver and release) have been satisfied, payments pursuant to
subparagraphs 4(a) and 4(b) shall be paid no later than March 15th of the
calendar year following the calendar year in which the Executive’s Termination
Date occurs or at such earlier date as may apply in accordance with the
following:
 
 
a.
the payment pursuant to subparagraph 4(a) (relating to severance pay) shall be
paid within 10 days following the later of (i) the Executive’s Termination Date
or (ii) the date on which the conditions of paragraph 7 are satisfied; and

 
 
b.
the payment pursuant to subparagraph 4(b) (relating to short-term incentive
compensation) shall be made within 10 days following the later of (i) the date
that the short-term incentive compensation would have been paid if the
Executive’s Termination Date had not occurred, or (ii) the date on which the
conditions of paragraph 7 are satisfied.

 
 
Further provided that the conditions of paragraph 7 (relating to waiver and
release) have been satisfied, unless either the Executive has made a valid
election to defer receipt of all or any portion of a payment of an award
described in subparagraph 4(c) or 4(d) in accordance with the terms of a Company
nonqualified deferred compensation plan, any payment pursuant to subparagraphs
4(c) and 4(d) shall be paid no later than the later of (i) the date that is
2-1/2 months from the end of the Executive’s first taxable year in which the
amount is no longer subject to a substantial risk of forfeiture, or (ii) the
date that is 2-1/2 months from the end of the Company’s first taxable year in
which the amount is no longer subject to a substantial risk of forfeiture; or at
such earlier date as may apply in accordance with the following:
 
 
(a)
the payment pursuant to subparagraph 4(c) shall be paid within 10 days following
the later of (i) the date of the Change in Control or (ii) the date on which the
conditions of paragraph 7 are satisfied; and

 
 
(b)
the payment pursuant to subparagraph 4(d) shall be made within 10 days following
the later of (i) the vesting of the award to which such payment relates, or (ii)
the date on which the conditions of paragraph 7 are satisfied.

 
Notwithstanding any other provision of this Agreement, if the requirements of
paragraph 7 are not satisfied, the Executive shall not be entitled to any
payments or benefits under this Agreement (other than the payments or benefits
provided in subparagraph 4(f) or 4(g) on or before the date by which the
Executive is required to satisfy the requirements of paragraph 7).
 
EX-71- 
 

--------------------------------------------------------------------------------

 
6.           Code Section 409A Compliance. Notwithstanding any provision of this
Agreement to the contrary:
 
 
(a)
If and to the extent any payment or benefits under this Agreement are otherwise
subject to the requirements of Code Section 409A, the intent of the parties is
that such payment and benefits shall comply with Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted, and such payment and benefits shall be paid or provided under such
other conditions determined by the Company that cause such payment and benefits,
to be in compliance therewith. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the parties hereto of the
applicable provision without violating the provisions of Code Section 409A. The
Company makes no representation that any or all of the payments or benefits
provided under this Agreement will be exempt from or comply with Code  Section
409A and makes no undertaking to preclude Code Section 409A from applying to any
such payments or benefits. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on the Executive
by Code Section 409A or damages for failing to comply with Code Section 409A.

 
 
(b)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following the Executive’s Termination Date unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service".

 



 
(c)
Each payment payable to the Executive under this Agreement on or after the
Executive’s Termination Date shall be treated as a separate and distinct
“payment” for purposes of Code Section 409A and, further, except with respect to
the payment described in paragraph 4(h), is intended to be exempt from Code
Section 409A, including but not limited to the short-term deferral exemption
thereunder. If and to the extent any such payment is determined to be subject to
Code Section 409A and is otherwise payable upon the Executive’s termination of
employment, in the event the Executive is a “specified employee” (as defined in
Code Section 409A), any such payment that would otherwise have been payable in
the first six (6) months following the Executive’s Termination Date will not be
paid to the Executive until the date that is six (6) months and one (1) day
following the Executive’s Termination Date (or, if earlier, the Executive’s date
of death). Any such deferred payments will be paid in a lump sum; provided that
no such actions shall reduce the amount of any payments otherwise payable to the
Executive under this Agreement. Thereafter, the remainder of any such payments
shall be payable in accordance with this Agreement.

 
EX-72- 
 

--------------------------------------------------------------------------------

 
 
(d)
All expenses or other reimbursements to the Executive under this Agreement, if
any, shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Executive (provided
that if any such reimbursements constitute taxable income to the Executive, such
reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.

 
 
(e)
Whenever a payment under this Agreement specifies a period within

 
 
which such payment may be made, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

 
 
(f)
In no event shall any payment under this Agreement that constitutes

 
 
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

 
 
(g)
To the extent required under Code Section 409A, (i) any reference

 
 
herein to the term “Agreement” shall mean this Agreement and any other plan,
agreement, method, program, or other arrangement, with which this Agreement is
required to be aggregated under Code Section 409A, and (ii) any reference herein
to the term “Company” shall mean the Company and all persons with whom the
Company would be considered a single employer under Code Section 414(b) or
414(c).

 
7.           Waiver and Release. Except as expressly provided in paragraph 5,
the Executive shall not be entitled to any payments or benefits under this
Agreement unless and until the Executive executes and delivers to the Company,
within thirty (30) days following the Executive’s Termination Date (or fifty
(50) days in the event that 29 CFR 1625.22 requires the Company to provide the
Executive forty-five (45) days to consider the release), a valid release of any
and all claims against the Company and its affiliates in a form acceptable to
the Company and the revocation period for such release has expired without
revocation.  Nothing in such release shall extend to any right to (i)
indemnification to which the Executive is otherwise entitled in accordance with
the Company’s articles or by-laws or the terms of any indemnification agreement
between the Company and the Executive or (ii) directors and officers liability
insurance coverage and errors and omissions insurance coverage as may then be in
effect for the Company’s executive’s officers.
 
8.           Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. None of the Company or any of its affiliates shall be entitled to
set off against the amounts payable to the Executive under this Agreement any
amounts owed to the Company or any of its affiliates by the Executive, any
amounts earned by the Executive in other employment after the Termination Date,
or any amounts which might have been earned by the Executive in other employment
had he sought such other employment.
 
EX-73- 
 

--------------------------------------------------------------------------------

 
9.           Parachute Payments. The Company and the Executive agree that if any
payment or benefit to which the Executive is entitled from the Company, any
affiliate, or any trusts established by the Company or by any affiliate (whether
or not payable under this Agreement) including, without limitation, the vesting
of an option or other non-cash benefit or property (all such payments, benefits
and vesting being referred to collectively as “Payments”) are subject to the tax
imposed by Section 4999 of the Code or any successor provision to that Section,
then the Payments shall be reduced in the following order, but only to the
extent required to avoid application of the tax imposed by Code Section 4999:
(a) reduction of any cash payment, excluding any cash payment with respect to
the acceleration of equity awards, that is otherwise payable to the Executive
that is exempt from Section 409A of the Code, (b) reduction of any other
payments, excluding any payments with respect to the acceleration of equity
awards, or benefits otherwise payable to the Executive on a pro-rata basis or
such other manner, but only to the extent such reduction otherwise complies with
Section 409A of the Code, and (c) reduction of any payment with respect to the
acceleration of equity awards that is otherwise payable to the Executive that is
exempt from Section 409A of the Code. Determination of whether Payments would
result in the application of the tax imposed by Section 4999 of the Code, and
the amount of reduction that is necessary so that no such tax would be applied,
shall be made, at the Company’s expense, by the independent accounting firm
employed by the Company immediately prior to the occurrence of the Change in
Control.
 
10.           Withholding. All payments to the Executive under this Agreement
will be subject to all applicable withholding of applicable taxes.
 
11.           Confidential Information. The Company and the Executive covenant
and agree that:
 
 
(a)
The Company will provide the Executive Confidential Information (as defined
below) to permit the Executive to perform the Executive’s duties on behalf of
the Company and its affiliates, which will include, among other things,
generating additional Confidential Information on behalf of the Company and its
affiliates.

 
 
(b)
Except as may be required by the lawful order of a court or agency of competent
jurisdiction, except as necessary to carry out his duties to the Company and its
affiliates, or except to the extent that the Executive has express authorization
from the Company, the Executive agrees to keep secret and confidential, all
Confidential Information (as defined below), and not to disclose the same,
either directly or indirectly, to any other person, firm, or business entity, or
to use it in any way during the Agreement Term and at all times thereafter,
provided, however, if the jurisdiction in which the Company seeks to enforce the
confidentiality obligation will not enforce a confidentiality obligation of
indefinite duration, then the provisions in this Agreement restricting the
disclosure and use of Confidential Information shall survive for a period of
five (5) years following the Executive’s Termination Date; provided, however,
that trade secrets shall remain confidential indefinitely .

 
EX-74- 
 

--------------------------------------------------------------------------------

 
 
(c)
To the extent that any court or agency seeks to have the Executive disclose
Confidential Information, he shall promptly inform the Company, and he shall
take such reasonable steps to prevent disclosure of Confidential Information
until the Company has been informed of such requested disclosure, and the
Company has an opportunity to respond to such court or agency. To the extent
that the Executive generates or obtains information on behalf of the Company or
any of its affiliates that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.

 
 
(d)
Nothing in the foregoing provisions of this paragraph 11 shall be construed so
as to prevent the Executive from using, in connection with his employment for
himself or an employer other than the Company or any of the affiliates,
knowledge which was acquired by him during the course of his employment with the
Company and its affiliates, and which is generally known to persons of his
experience in other companies in the same industry.

 
 
(e)
For purposes of this Agreement, the term “Confidential Information” shall
include all non-public information (including, without limitation, information
regarding litigation and pending litigation, trade secrets, proprietary
information, or confidential or proprietary methods) concerning the Company and
its affiliates (and their customers) which was generated or acquired by or
disclosed to the Executive during the course of his employment with the Company,
or during the course of his consultation with the Company following the
Termination Date.

 
 
(f)
This paragraph 11 shall not be construed to unreasonably restrict the
Executive’s ability to disclose Confidential Information in a court proceeding
in connection with the assertion of, or defense against any claim of breach of
this Agreement. If there is a dispute between the Company and the Executive as
to whether information may be disclosed in accordance with this subparagraph
(f), the matter shall be submitted to the court for decision.

 
12.           Non-Competition and Non-Solicitation. During the Term of the
Agreement and for a period of 12 months after the Executive’s Termination Date,
the Executive covenants and agrees that he shall not, without the express
written consent of the Company:
 
 
(a)
be employed by, serve as a consultant to, or otherwise assist or directly or
indirectly provide services to a Competitor (defined below) if: (i) the
employment, consulting, assistance or services that the Executive is to provide
to the Competitor are the same as, or substantially similar to, any of the
services that the Executive provided to the Company or its affiliates and are or
will be within the Restricted Territory (as defined in Attachment A); or (ii)
the Confidential Information to which the Executive had access could reasonably
be expected to benefit the Competitor if the Competitor were to obtain access to
such Confidential Information. For purposes of this subparagraph (a), services
provided by others shall be deemed to have been provided by the Executive if the
Executive had material supervisory responsibilities with respect to the
provision of such services.

 
EX-75- 
 

--------------------------------------------------------------------------------

 
 
(b)
solicit or attempt to solicit any party who is then, or during the 12- month
period prior to the Executive’s Termination Date was, a customer or supplier of
the Company for or with whom the Executive (or the Executive’s subordinates) had
Confidential Information or contact on behalf of the Company, provided that the
restriction in this subparagraph (b) shall not apply to any activity on behalf
of a business that is not a Competitor.

 
 
(c)
solicit, entice, persuade or induce any individual who is employed by the
Company or its affiliates (or was so employed within 90 days prior to the
Executive’s action and not involuntarily terminated for any reason other than
Cause) to terminate or refrain from renewing or extending such employment or to
become employed by or enter into contractual relations with any other individual
or entity other than the Company or its affiliates, and the Executive shall not
approach any such employee, either in person or through electronic or social
media, for any such purpose or authorize or knowingly cooperate with the taking
of any such actions by any other individual or entity.

 
 
(d)
directly or indirectly own an equity interest in any Competitor (other than
ownership of 5% or less of the outstanding stock of any corporation listed on
the New York Stock Exchange or the American Stock Exchange or included in the
NASDAQ System, so long as such ownership is passive in nature).

 
The term “Competitor” means any enterprise (including a person, firm or
business, whether or not incorporated) during any period in which it is
materially competitive in any way with any business in which the Company or any
of its affiliates was engaged during the 12-month period prior to the
Executive’s Termination Date. Upon the written request of the Executive, the
Company will determine whether a business or other entity constitutes a
“Competitor” for purposes of this paragraph 12 and may require the Executive to
provide such information as the Company determines to be necessary to make such
determination.The current and continuing effectiveness of such determination may
be conditioned on the continuing accuracy of such information, and on such other
factors as the Company may determine.
 
13.           Non-Disparagement. The Executive covenants and agrees that, while
he is employed by the Company, and after his Termination Date, he shall not make
any false, defamatory or disparaging statements about the Company, its
affiliates, or the officers or directors of the Company or its affiliates that
are reasonably likely to cause material damage to the Company, its affiliates,
or the officers or directors of the Company or its affiliates. While the
Executive is employed by the Company, and after the Termination Date, the
Company agrees, on behalf of itself and its affiliates, that neither the
officers nor the directors of the Company or its affiliates in their external
communications or in their internal, company-wide communication shall make any
false, defamatory or disparaging statements about the Executive that are
reasonably likely to cause material damage to the Executive. Nothing in this
paragraph 13 shall preclude the Executive or the Company from making truthful
statements that are required by applicable law, regulation or legal process
 
EX-76- 
 

--------------------------------------------------------------------------------

 
14.           Reasonable Scope and Duration. The Executive acknowledges that the
restrictions in paragraphs 11, 12 and 13 are reasonable in scope, are necessary
to protect the trade secrets and other confidential and proprietary information
of the Company and its affiliates, that the benefits provided under this
Agreement are full and fair compensation for these covenants and that these
covenants do not impair the Executive’s ability to be employed in other areas of
his expertise and experience. Specifically, the Executive acknowledges the
reasonableness of the international scope of these covenants by reason of the
international customer base and prospective customer base and activities of the
Company and its affiliates, the widespread domestic and international scope of
the Executive’s contacts created during his employment with the Company, the
domestic and international scope of the Executive’s responsibilities while
employed by the Company and his access to marketing strategies of the Company
and its affiliates. Notwithstanding the foregoing, if any court determines that
the terms of any of the restrictions herein are unreasonable or unenforceable,
such court may interpret, alter, amend or modify any or all of such terms to
include as much of the scope, time period and intent as will render such
restrictions enforceable, and then in such reduced form, enforce such terms. In
the event of the Executive’s breach of any such covenant, the term of the
covenant shall be extended for a period equal to the period that the breach
continues.
 
15.           Equitable Relief; Attorneys’ fees. The Executive agrees that any
violation
 
by the Executive of any covenant in paragraph 11, 12 or 13 may cause such damage
to the Company as will be serious and irreparable and the exact amount of which
will be difficult to ascertain, and for that reason, the Executive agrees that
the Company may seek a temporary, preliminary and/or permanent injunction and/or
other injunctive relief, ex parte or otherwise, from any court of competent
jurisdiction, restraining any further violations by the Executive. Such
injunctive relief shall be in addition to, and in no way in limitation of, any
and all other remedies the Company shall have in law and equity for the
enforcement of such covenants.  The Company agrees that any violation by the
Company of any covenant in  paragraph 13 may cause such damage to the Executive
as will be serious and irreparable  and the exact amount of which will be
difficult to ascertain, and for that reason, the  Company agrees that the
Executive may seek a temporary, preliminary and/or permanent  injunction and/or
other injunctive relief, ex parte or otherwise, from any court of competent
jurisdiction, restraining any further violations by the Company.
Such  injunctive relief shall be in addition to, and in no way in limitation of,
any and all other  remedies the Executive shall have in law and equity for the
enforcement of such  covenants. If litigation arises under this Agreement
between the Company and the  Executive, the prevailing party in such litigation
shall be entitled to recover its or his  reasonable attorneys’ fees, court costs
and out-of-pocket expenses from the non-prevailing party.
 
16.           Nonalienation. The interests of the Executive under this Agreement
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.
 
EX-77- 
 

--------------------------------------------------------------------------------

 
17.           Amendment. This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person. So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof.
 
18.           Applicable Law. The provisions of this Agreement shall be
construed in accordance with and governed by applicable federal laws and, to the
extent not pre­empted thereby or inconsistent therewith, the laws of the State
of Illinois, without regard to the conflict of law provisions of any
jurisdiction.
 
19.           Severability. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
 
20.           Obligation of Company. Except as otherwise specifically provided
in this Agreement, nothing in this Agreement shall be construed to affect the
Company’s right to modify the Executive’s position or duties, compensation, or
other terms of employment, or to terminate the Executive’s employment. Nothing
in this Agreement shall be construed to provide to the Executive any rights upon
termination of the Executive’s employment with the Company other than as
specifically described in paragraph 4. If the Executive’s employment is
terminated following a Change in Control for any reason other than by the
Company (other than for Cause) or by the Executive for Good Reason, the
Executive’s benefits shall be determined in accordance with the applicable
retirement, insurance and other programs of the Company as may then be in
effect.
 
21.           Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
22.           Successors, Assumption of Contract. This Agreement is personal to
the Executive and may not be assigned by the Executive without the written
consent of the Company. However, to the extent that rights or benefits under
this Agreement otherwise survive the Executive’s death, the Executive’s heirs
and estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution. This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company
and the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
 
EX-78- 
 

--------------------------------------------------------------------------------

 
23.           Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below. Such notices, demands, claims and other
communications shall be deemed given:
 
 
(a)
in the case of delivery by overnight service with guaranteed next day delivery,
the next day or the day designated for delivery;

 
 
(b)
in the case of certified or registered U.S. mail, five days after deposit in the
U.S. mail; or

 
 
(c)
in the case of facsimile, the date upon which the transmitting party received
confirmation of receipt by facsimile, telephone or otherwise;

 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
 
 to the Company:
 
A.M. Castle & Co.
1420 Kensington Road, Suite 220
Oak Brook, IL 60523
Attn: Corporate Secretary
 
or to the Executive at the Executive’s most recent address on file with the
Company.
 
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.
 
24.           Exclusive Jurisdiction and Venue. Any suit, claim or other legal
proceeding arising out of or related to this Agreement in any way must be
brought in a federal or state court located in Cook County, Illinois, and the
Company and the Executive hereby consent to the exclusive jurisdiction of such
court for such purpose. The Company and the Executive irrevocably consent and
submit itself and himself to the jurisdiction of such court(s) for the purposes
of any such suit, claim or other legal proceeding.
 
25.           Gender, Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may be read as the plural and the plural as the singular.
 
26.           Survival of Agreement. Except as otherwise expressly provided in
this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.
 
EX-79- 
 

--------------------------------------------------------------------------------

 
27.           Counterparts. This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
 
28.           Effect on Prior Agreements. This Agreement hereby amends and
supersedes any and all previous Change in Control Agreements, including
amendments thereto, entered into by the parties.
 
 
 
[remainder of page intentionally left blank]
 

 
 
 
 
EX-80- 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.
 
 

       
 
   
 
 
   
Scott Dolan 
 
   
 
              A.M. CASTLE & CO.                       By:       Its: Vice
President, General Counsel & Secretary

                                                                           

 
 
 
 
 
EX-81- 
 

--------------------------------------------------------------------------------

 
 
 
ATTACHMENT A
 
The term “Restricted Territory” means the continental United States, Mexico,
Canada, Spain, the United Kingdom, France, Singapore, and China. The Restricted
Territory also shall include any country in which the Company or an affiliate of
the Company has operations during the 12-month period prior to the Termination
Date, or with respect to any country in which the Company or an affiliate of the
Company has devoted resources to establishing operations during the 12-month
period prior to the Termination Date.
 
 
 
 
 
 
 
 
 
 
EX-82-

--------------------------------------------------------------------------------